Citation Nr: 1108853	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for exposure to tuberculosis.  

2.  Entitlement to service connection for ankle strain.

3.  Entitlement to service connection for upper back strain.  

4.  Entitlement to service connection for steatohepatitis.

5.  Entitlement to service connection for stress fracture, left heel.

6.  Entitlement to service connection for stress fracture, right calcaneal.

7.  Entitlement to service connection for epilepsy.

8.  Entitlement to an initial disability rating greater than 10 percent for gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran indicated on his April 2008 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for January 2011 and the Veteran was provided notice of this hearing in November 2010.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  In a September 2008 signed statement, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for exposure to tuberculosis, ankle strain, and upper back strain.

2.  There is no competent medical evidence of a current diagnosis of steatohepatitis or a current disorder manifested by elevated liver function tests.

3.  There is no competent medical evidence of current residuals of stress fracture, left heel.

4.  There is no competent medical evidence of current residuals of stress fracture, right calcaneus.

5.  There is no competent medical evidence of a current diagnosis of epilepsy or current residuals of the Veteran's in-service seizures.

6.  The Veteran's GERD is manifested by recurrent heartburn, occasional regurgitation once a month, and occasional nausea and vomiting, well controlled with Prevacid.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issues of entitlement to service connection for exposure to tuberculosis, ankle strain, and upper back strain by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Service connection for steatohepatitis is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Service connection for stress fracture, left heel is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Service connection for stress fracture, right calcaneus is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Service connection for epilepsy is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for an initial disability rating greater than 10 percent for GERD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, DCs 7399-7304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that he currently suffers from steatohepatitis, a stress fracture of the left heel, a stress fracture of the right calcaneus, and epilepsy and that these conditions are related to his service with the United States Air Force from July 1979 to July 1999.  He also contends that his service-connected GERD is more disabling than currently evaluated.    

Withdrawn Issues

In a September 2008 signed statement, Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for exposure to tuberculosis, ankle strain, and upper back strain.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning these issues, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for exposure to tuberculosis, ankle strain, and upper back strain and they are dismissed.


Service Connection Issues

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

	1.  Steatohepatitis

The Veteran's service treatment records show several notations of hepatitis and elevated liver function tests.  Specifically, a November 1996 entry shows "hepatitis of unknown cause, defer INH."  A July 1997 treatment record shows n impression of "mild steatohepatitis."  Also, a March 1999 treatment report shows an impression of "steatohepatitis, elevated LFTs (liver function tests)."  A May 1999 entry notes continued abnormal blood counts of the liver and steatohepatitis.    

The Veteran was afforded a VA digestive examination in March 2008.  At that time the Veteran gave a history of being told in 1988 that his hepatitis screen was positive after donating blood at a local blood bank.  The examiner noted that a July 1988 notation in the Veteran's service treatment records indicates that he was evaluated following this notification.  There was reportedly no history of hepatitis symptoms in the past or risk factors.  The VA physician noted that a hepatitis screen dated in November 1996 was negative.  The examiner also noted that while there was a history of elevated liver function tests for several years, there was no indication of hepatitis.  The Veteran indicated that he was asymptomatic concerning the alleged hepatitis and also indicated that he was not receiving treatment.

Hepatitis screens HBsAg, B CoIgM, and HCVAB were negative and the examiner indicated that there was no evidence of hepatomegaly or hepatitis.  The diagnosis was history of abnormal hepatitis screen with no disease found.

VA treatment records dated through October 2008 show an increase in liver function tests, however these records also indicate that this may be caused by the medications the Veteran was taking.  

The Veteran contends that he is entitled to service connection for his current elevated liver function tests.  However, the Board notes that elevated findings on liver function testing is not a disease or disability; it is a laboratory finding which falls, in the absence of underlying disease, within the normal variation of medical experience.  To support a grant of service connection, the evidence must reflect that the Veteran has an underlying disability that is manifested by his elevated liver function tests.

The Board finds that service connection for steatohepatitis is not warranted.  The Board acknowledges the Veteran's service treatment records showing impressions of steatohepatitis and current VA treatment records showing elevated liver function tests.  However, there is no current diagnosis of hepatitis or a disorder manifested by elevated liver function tests.  Significantly, the March 2008 VA digestive examination gave an impression of history of abnormal hepatitis screen with no current disease found.  Current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Further, there is no evidence that the Veteran had steatohepatitis at any time from when he first filed his claim for service connection in October 2005.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board has considered the opinion of the Veteran himself.  A Veteran in some cases is competent to diagnose a disorder, and in other cases to also relate that disorder to service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This case involves whether the Veteran has a current diagnosis of steatohepatitis or a current disorder manifested by elevated liver function tests, and in the Board's opinion this is not a disorder so observable as to susceptible to lay diagnosis.  Based on this evidentiary posture, the preponderance of the evidence is clearly against the Veteran's claim for service connection for steatohepatitis.

	2.  Stress fracture, left heel and right calcaneus

Service treatment records show a stress fracture of the left heel in August 1995 and a stress fracture of the right calcaneus in April 1996.  Service treatment records dated after August 1995 are negative for any complaints regarding the left heel.  Service treatment records dated after April 1996 show several complaints regarding the right ankle and right heel, specifically in January 1998, April 1998, May 1998, and May 1999.

The Veteran was afforded a VA joints examination in March 2008.  At the time of this examination the Veteran reported that he injured his right ankle in 1986 and had been having problems with his right ankle ever since.  The Veteran also indicated that he first began having bilateral heel pain in 1994.  The Veteran indicated that this condition was gradual in onset.  He denied any history of previous trauma to the feet or heels.  Treatment in the past remained symptomatic consisting of rest and activity modifications as needed along with the use of various non-steroidal medications.  No braces, supports, or special shoes, or shoe inserts were required.  The Veteran's current treatment consisted of rest and activity modifications as needed along with current pain medication regime.  The above modalities provided good relief with no side effects.  

Examination of the feet and ankles revealed them to be essentially symmetrical on observation.  Palpation revealed no evidence of tenderness.  Percussion of the plantar aspect of the heels revealed tenderness bilaterally.  The Veteran was able to rise on heels and toes, walk heel to toe, and stand on one foot with apparent discomfort.  Range of motion testing both active and passive revealed no evidence of discomfort loss of mobility, function, or instability.  

X-ray examination of the feet revealed minimal metatarsus primum varus with hallux valgus bilaterally.  There were no significant degenerative changes.  Calcaneal enthesophytes were present and no acute fractures were seen.  The impression was no significant abnormality.  The impression was remote stress fracture of the right calcaneus, remote stress fracture of the left heel, bilateral plantar fasciitis, and remote strain/sprain of the right ankle.  

VA and private treatment records dated through October 2008 are negative for complaints of or a diagnosis of a bilateral heel disorder.  

The Board finds that service connection for a stress fracture of the left heel and/or a stress fracture of the right calcaneus is not warranted.  The Board acknowledges the Veteran's service treatment records showing a stress fracture of the left heel in August 1995 and a stress fracture of the right calcaneus in April 1996.  However, there is no current diagnosis of either a left or right heel disorder or other residual of the fractures noted in service.  Significantly, the March 2008 VA joints examination gave an impression of remote stress fracture of the right calcaneus and remote stress fracture of the left heel and was negative for a current disability of either heel.  As above, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 223.  Further, there is no evidence that the Veteran had either a left or right heel disorder at any time from when he first filed his claim for service connection in October 2005.  McClain, 21 Vet. App. at 319.  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez, 13 Vet. App. at 282.  

The Board has considered the opinion of the Veteran himself.  As above, a Veteran in some cases is competent to diagnose a disorder, and in other cases to also relate that disorder to service.  See Jandreau, 492 F. 3d at 1372; Davidson, 581 F.3d at 1313.  This case involves whether the Veteran suffers from residuals of his 1995 and 1996 in-service stress fractures of the left heel and right calcaneus, and in the Board's opinion this is not a disorder so observable as to susceptible to lay diagnosis.  Based on this evidentiary posture, the preponderance of the evidence is clearly against the Veteran's claim for service connection for a stress fracture of the left heel and a stress fracture of the right calcaneus.

	3.  Epilepsy

The Veteran's service treatment records show approximately twenty episodes of impaired consciousness beginning in late1980 through February 1981.  These episodes were variously diagnosed as atypical seizure, pseudoseizure, partial simple seizure, and temporal lobe seizure.

He was afforded a VA neurological examination in March 2008.  At the time of the examination the Veteran gave a history of being diagnosed with a seizure disorder at the age of 19.  He stated that while walking guard duty he experienced a brief loss of consciousness,  he was evaluated on numerous occasions and underwent testing by neurology service numerous times.  He was maintained on anti seizure medication for several years.  The examiner noted that the Veteran's service treatment records indicate at least twenty episodes of impaired consciousness in the late 1980s.  The examiner noted that the Veteran had multiple diagnoses to include atypical seizure, pseudoseizure, partial simple seizure, and temporal lobe seizure.  However, no specific diagnosis was ever confirmed.  The Veteran denied any recurrent seizure activity and stated he has not experienced any seizures to his knowledge.  He stated that there have been no subsequent losses of consciousness or other activities that could be related to seizure activity since the 1980s.  The Veteran denied any current treatment for his history of seizures.  Neurological examination was normal and the examiner diagnosed remote seizure, type unknown, (atypical seizure, pseudoseizure, partial simple seizure, and temporal lobe seizure).

In September 2008 correspondence the Veteran refuted the March 2008 VA neurological examiners statement that the Veteran had no treatment for his previously diagnosed seizure disorder since the early 1980s.  The Veteran indicated that he was currently being treated for the claimed seizure disorder by Dr. G.A.P. and was taking Topamax for his symptoms.

In response to the September 2008 statement the RO obtained private treatment records from Dr. G.A.P. dated from May 2007 through December 2007.  These reports show that the Veteran was taking Topamax for dizziness in the form of lightheadedness.   These treatment records are report no seizure-like activities buit show an impression of "suspected seizure disorder versus migraine variant, less likely."     

In response to the newly submitted private treatment records the Veteran was afforded a second VA neurological examination in March 2009.  During this examination the Veteran reported a history of a seizure disorder during military service.  He was treated with medication and then, since his condition was stable, his medications were discontinued.  The Veteran reportedly did well until approximately 2006 when he developed new symptoms with tremor and dizziness but no seizure-like activities.  The impression by his local medical doctor was "suspected seizure disorder versus migraine variant, less likely."  He had an EEG (electroencephalogram) showing mild, nonspecific frontal slowing with no clear epileptiform figures.  He had no history of loss of consciousness or awareness.  He also had a history of migraine headaches.  The Veteran had an MRI (magnetic resonance imaging) scan showing a pituitary cyst, apparently benign.  The Veteran had been treated with Topamax since July 2007 with improvement of tremor.  Neurological examination was intact.  

The examiner noted that the Veteran had a past history of seizure disorder as evidenced by abnormal EEG in March 1982.  However, the examiner noted that the Veteran's current EEG was nonspecific and the Veteran's symptoms were more of dizziness and tremor and not related to seizure-like activity.  Therefore, the examiner opined that it was less likely than not that the Veteran's current neurological disorder manifested by tremor and dizziness is related to his previous seizure disorder that he had in military service.   

VA and private treatment records dated through October 2008 also show a history of a seizure disorder.  

The Board finds that service connection for epilepsy is not warranted.  The Board acknowledges the Veteran's service treatment records showing several seizures in late 1980/early 1981.  However, there is no current diagnosis of epilepsy or a seizure disorder.  Significantly, during both the March 2008 and March 2009 VA examinations the Veteran denied any seizures since the early 1980s.  As above, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 223.  Further, there is no evidence that the Veteran had a seizure disorder at any time from when he first filed his claim for service connection in October 2005.  McClain, 21 Vet. App. at 319.  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez, 13 Vet. App. at 282.  

While the Veteran appears to currently suffer from tremors and dizziness, the Veteran indicated during the March 2009 VA examination that these symptoms began in 2006, approximately 17 years after his discharge from military service in 1999, and approximately 35 years after his several seizures in late 1980/early 1981.  Furthermore, the March 2009 VA examiner opined that it was less likely than not that the Veteran's current neurological disorder manifested by tremor and dizziness is related to his previous seizure disorder that he had in military service.

The Board has considered the opinion of the Veteran himself.  As above, a Veteran in some cases is competent to diagnose a disorder, and in other cases to also relate that disorder to service.  See Jandreau, 492 F. 3d at 1372; Davidson, 581 F.3d at 1313.  This case involves whether the Veteran suffers from a seizure disorder or residuals of his in-service seizure disorder in the early 1980s, and in the Board's opinion this is not a disorder so observable as to susceptible to lay diagnosis.  Based on this evidentiary posture, the preponderance of the evidence is clearly against the Veteran's claim for service connection for epilepsy.

Increased Rating Issue

If a disability is determined to be service connected it will be assigned a disability rating.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service treatment records show gastrointestinal complaints beginning in 1980.  The Veteran was originally diagnosed with gastroenteritis, then irritable bowel syndrome, and finally GERD.  By rating decision dated in November 2006 the RO granted service connection for GERD and assigned a 10 percent disability rating with an effective date of the date of October 20, 2005, the date of the Veteran's claim.  

The Veteran's GERD is rated by analogy under 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7399-7304.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

Under 38 C.F.R. § 4.114, gastric ulcers (DC 7304) and duodenal ulcers (DC 7305) have the same rating criteria, as follows.  A rating of 10 percent rating is warranted for symptomatology that is mild with recurring symptoms once or twice yearly.  A 20 percent rating is warranted for symptoms that are moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating is warranted for symptoms that are moderately severe, i.e. less than severe but with impairment of health manifested by anemia and with weight loss; or for recurrent incapacitating episodes averaging 10 days or more in duration at least four times per year.  A rating of 60 percent is warranted for severe symptoms with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Another diagnostic commonly used to rate GERD is 38 C.F.R. § 4.114, Diagnostic DC 7346 for hiatal hernia.  Under this code, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained over three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  See 38 C.F.R. § 4.112.

Evidence relevant to the current level of severity of the Veteran's GERD includes VA digestive examination reports dated in March 2008 and March 2009.  During the March 2008 VA examination the Veteran reported a history of irritable bowel syndrome beginning in 1984.  He complained of symptoms of recurrent abdominal cramps, with intermittent bouts of constipation and diarrhea.  He stated that the symptoms are made worse with increased stress.  He denied any history of previous blood mucus in the stools.  Treatment in the past had remained symptomatic consisting of the diet modifications.  The Veteran indicated that symptoms continue to persist.  The Veteran was, however, recently started on Lexapro which had provided significant improvement in symptoms.  

Physical examination of the abdomen revealed that it was soft, obese, and non-tender with no evidence of organomegaly or masses.  There were active bowel sounds and there was no bruits present.  The diagnosis was irritable bowel syndrome.  In a March 2008 addendum to the report it was noted that a diagnosis of irritable bowel syndrome was somewhat suspect in an individual weighing 326 pounds.  

In the March 2009 VA examination report the examiner noted that the Veteran had a history of gastroenteritis during military service.  The examiner indicated that there was no dysphagia.  With regard to pyrosis, epigastric, or other pain the Veteran reported a history of recurrent heartburn since 1994.  He stated he had an upper GI (gastrointestinal) and EGD in 1994 during military service although the examiner wrote that these records were not found during a search of the Veteran's claims file.  With regard to hematemesis or melena the examiner reported that there was none.  He also stated that the Veteran had occasional regurgitation once a month.  The Veteran complained of occasional nausea and vomiting and indicated that he took Prevacid with good control and without significant side effects.  There were no reported hospitalizations or surgery due to the Veteran's GERD.  There were no effects of the condition on occupation functioning or activities of daily living and there was no history or neoplasm.  

Upon physical examination the Veteran was reportedly a well-developed, significantly obese adult male, alert and oriented times three, ambulatory, and in no acute distress.  Nutrition was good.  The Veteran had reportedly lost weight from 324 pounds to 299 pounds over the last 17 months.  There were no signs of anemia.  

The examiner also noted that the Veteran was doing well at the present time on Prevacid, although he had recurrent discomfort four to five times per week with indigestion and regurgitation once every other month.    

VA and private treatment records dated through October 2008 also show a history and treatment for GERD.  

In September 2008 correspondence the Veteran wrote that his GERD should be rated as 20 percent disabling due to recurring episodes of severe symptoms of more than three times per year.  According to the Veteran, his current medication did only a moderate job of symptom control.  

Based on the medical and lay evidence above, the Board finds that the Veteran does not warrant a higher rating under DC 7304/7305 (gastric/duodenal ulcers) or DC 7346 (hiatal hernia).  A rating of 20 percent under DCs 7304 and 7305 requires moderate symptoms, but the medical evidence of record has consistently characterized the Veteran's GERD as well controlled.  

In regard to DC 7346, the Veteran reported continuous heartburn, but evaluation of 30 percent requires symptoms resulting in "considerable impairment of health" which is not shown in the record.  The Board particularly notes that the examiner in March 2009 noted the disability had no significant effect on the Veteran's occupational functional and activities of daily living.  Also, while the March 2009 VA examination report notes that the Veteran lost 25 pounds (from 324 pounds to 299 pounds) over a period of 17 months, the Board notes that such a loss in weight is not substantial is that it is less than 20 percent of his baseline weight.  Thus, the Board finds that the preponderance of the evidence is against an initial disability rating greater than 10 percent for the Veteran's GERD.
 
As above, the March 2009 VA examiner indicated that there were no effects of the Veteran's GERD on occupation functioning or activities of daily living.  Furthermore, the competent medical evidence of record shows that his GERD is primarily manifested by recurrent heartburn, occasional regurgitation once a month, and occasional nausea and vomiting controlled with Prevacid.  The applicable diagnostic code used to rate the Veteran's disability provides for ratings based on these symptoms.  See DC 7304.  The effects of the Veteran's GERD have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Substantially compliant notice was sent in November 2005 and April 2008 letters and the claim was readjudicated in July 2008 and April 2009 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

While there appear to be missing private treatment records, such as recent treatment records from Dr. C.H., the RO requested all records noted by the Veteran.  The duty to assist is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA). Thus VA is not required to provide any more assistance to him with regard to these private records.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The appeal concerning the issues of entitlement to service connection for exposure to tuberculosis, ankle strain, and upper back strain is dismissed.

Service connection for steatohepatitis is denied.

Service connection for stress fracture, left heel is denied.

Service connection for stress fracture, right calcaneal is denied.

Service connection for epilepsy is denied.

An initial disability rating greater than 10 percent for GERD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


